Broyles, C. J.
1. One is not guilty of uttering a forged paper unless lie knows that it is a forgery. Stephens v. State, 56 Ga. 605; Raper v. State, 16 Ga. App. 121 (84 S. E. 560).
2. Where one is being tried under an indictment containing two counts, in one of which ho is charged with the forgery of a certain bank check, and in the other with the offense of knowingly uttering and publishing the cheek as true, it is error to instruct the jury, in effect, that the defendant would be guilty of uttering and publishing the alleged forged check if he attempted to pass it, and if by reasonable inquiry he could have ascertained that the check was a forgery'.
3. It is considered unnecessary to pass upon the other assignments of error, most of which, not having been argued in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment reversed.


Luke and Bloodworth, JJ., concur.